NUMBER 13-11-00067-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ROBERT TORRES,                                                        APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                     APPELLEE.


                    On Appeal from the 117th District Court
                         of Nueces County, Texas.



                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Benavides
                    Memorandum Opinion Per Curiam

      Appellant, Robert Torres, attempts to appeal a conviction for driving while

intoxicated. The trial court has certified that Athe defendant has waived the right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On April 27, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 26, 2011, counsel filed a letter brief with this Court. Counsel=s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                    PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
9th day of June, 2011.




                                               2